Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Christenson on 05/20/2022.

The application has been amended as follows: IN THE CLAIMS

1. (Currently Amended) A wireless substrate-like sensor for teaching transfer coordinates to a robotic substrate handling system, the sensor comprising: 
a base portion sized and shaped like a substrate handled by the robotic substrate handling system: 
an electronics housing coupled to the base portion; 
a power module disposed within the electronics housing and configured to power components of the sensor; 
at least one edge camera disposed near an edge of the base portion, the at least one edge camera having a field of view that images an edge of a process chuck configured to receive a substrate, wherein the at least one edge camera has a view angle that couples lateral (X, Y) location in an image with range (Z); 
a range device mounted relative to the base portion and operably coupled to the controller to provide an indication of range between the wireless substrate-like sensor and the process chuck; 
a controller disposed within the electronics housing coupled to the at least one edge camera and the range device, the controller being configured to obtain the(Z) to the process chuck and transmit the range-corrected location of the process chuck to the robotic substrate handling system to teach the robotic substrate handling system the determined position.

2.-3. (Cancelled)

4.-5. (Previously Presented)

6.-8. (Cancelled)

9.-10. (Previously Presented)

11. (Original)

12. (Cancelled)

13.-17. (Original)

18.-20. (Previously Presented)

21.-24. (Original)

25. (Currently Amended) A method of measuring the position of a process chuck of a semiconductor processing tool relative to a sensor held by a robotic manipulator of the semiconductor processing tool, the method comprising: 
providing a sensor having at least one edge detecting camera and a range sensor, wherein the at least one edge camera has a view angle that couples lateral (X, Y) location in an image with range (Z); 
causing the at least one edge detecting camera to obtain at least one image of a round outer surface of the process chuck; 
causing the range sensor to detect a range to the process chuck; 
calculating a range-corrected (X, Y) location of  (Z) to the process chuck; and 
communicating the calculated the range-corrected (X, Y) location 

26.-30. (Original)

31. (Currently Amended) A method of measuring the position of a process chuck within a semiconductor processing tool relative to a sensor held by a robotic manipulator of the semiconductor processing tool, the method comprising: 
providing a sensor having at least one edge detecting camera and a range sensor wherein the at least one edge camera has a view angle that couples lateral (X, Y) location in an image with range (Z); 
causing the at least one edge detecting camera to obtain at least one image of an alignment mark of the process chuck located within a field of view of the at least one camera; 
causing the range sensor to detect a range to the process chuck; 
calculating a range-corrected (X, Y) location of the (Z) to the process chuck; and 
communicating the calculated the range-corrected (X, Y) location 

32.-35. (Original)

36.-42. (Previously Presented)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Allowable subject matter is incorporated in all independent claims, overcoming all outstanding rejection.
The instant Application claims a wireless substrate-like sensor that control the location of a process chuck by using at least one edge camera on an edge of a substrate-like base to obtain an image of the process chuck within the field of view of the edge camera, wherein a range-corrected (X, Y) location of the process chuck is determined based on the image of the edge of the process chuck and an indication of range (Z) to the process chuck, wherein the edge camera has a view angle that couples lateral (X, Y) location in an image with range (Z).

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boesser (US Pub. 20070268496 A1) teaches a system for precision measurement of coordinates of a substrate.
Rinn (US Pub. 20070268495 A1) teaches a system for enhancing the measuring accuracy for determining the coordinates of structures on a substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485